COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Cause No 01-19-00076-CR, Curtis Lee Holliman v. The State of Texas

            On appeal from the 178th District Court of Harris County, Texas, Trial Court Case
            No. 1615491

       Pursuant to Texas Rule of Appellate Procedure 34.6(d), the trial court clerk is ordered to
prepare, certify, and file a supplemental record containing Defense Exhibit 2 (video).

      The supplemental reporter’s record shall be filed in the First Court of Appeals no later
than Monday, March 2, 2020.

        The Clerk of this Court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon completion of
inspection, to return them to the clerk of the 178th District Court.


        It is so ORDERED.


Judge’s signature:     ____/s/ Peter Kelly_________
                       Acting individually



Date:                  ______February 20, 2020________